Case 2:18-cv-16509-MCA-LDW Document 68 Filed 09/15/20 Page 1 of 2 PageID: 297




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  RESHMA ABELL,                                      Civil Action No.

                 Plaintiff,                          18-16509 (MCA) (LDW)

  v.                                                 AMENDED SCHEDULING ORDER

  PACIRA PHARMACEUTICALS INC.,
  et al.,

                 Defendants.


       THIS MATTER having come before the Court by way of a September 15, 2020 telephone

conference before the undersigned, and for good cause shown,

       IT IS, on this 15th day of September 2020, ORDERED that the Pretrial Scheduling

Order entered October 28, 2019 (ECF No. 51), as subsequently amended, is hereby further

amended as follows:

   1. All affirmative expert reports shall be delivered by December 15, 2020. Any such report

       shall comport with the form and content requirements of Fed. R. Civ. P. 26(a)(2)(B).

   2. All responding expert reports shall be delivered by January 29, 2021. Any such report

       shall comport with the form and content requirements referenced above.

   3. The parties shall appear for a telephonic status conference before the undersigned on

       January 20, 2021 at 2:30 p.m. The parties shall submit concise status letters to the Court

       no later than three business days in advance of the conference. Plaintiff’s counsel shall

       initiate the call to (973) 645-3574 once representatives for all parties are on the line.

   4. The parties shall appear for a settlement conference before the undersigned on February

       4, 2021 at 9:30 a.m. in Courtroom 3C of the Martin Luther King Jr. Federal Building and
Case 2:18-cv-16509-MCA-LDW Document 68 Filed 09/15/20 Page 2 of 2 PageID: 298




      U.S. Courthouse, if circumstances allow (otherwise, by Zoom or telephone). Clients with

      full and immediate settlement authority must attend in person. Confidential settlement

      letters, which shall not exceed ten (10) pages absent leave from the Court, shall be sent to

      LDW_orders@njd.uscourts.gov at least three business days prior to the conference.

      Voluminous exhibits to settlement letters (exceeding 20 pages) will not be reviewed by the

      Court unless submitted in hard copy that is received by Chambers no later than three

      business days in advance of the settlement conference.




                                              s/ Leda Dunn Wettre
                                             Hon. Leda Dunn Wettre
                                             United States Magistrate Judge




                                               2
